DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.

Status of Claims
This action is in response to the reply filed 27 August 2021. 
Claims 1-3, 5, 7, 10-13 and 16-18 were amended 27 August 2021. 
Claim 6 was cancelled 27 August 2021. 
Claims 1-5 and 7-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) 
Claims 1-5 and 7-20 are drawn to a method, computer system, and computer program product which are statutory categories of invention (Step 1: YES). 
Independent claims 1, 10, and 16 recite analyzing a corpus to extract information pertaining to interactions of natural medicines with modern medicines tailored to treat a medical condition, wherein the natural medicines include homeopathic and herbal remedies and the modern medicines include synthetic medicines; identifying a combination of three or more of the natural medicines and modern medicines associated with side effects of a user, wherein identifying includes: determining that at least one of the natural medicines has an unknown ingredient; determining a plant from which the at least one natural medicine having the unknown ingredient is derived; and identifying the combination based on the side effects of the determined plant; determining, different sets of medicines derived from the combination, wherein the sets of medicines are associated with other users and include at least one set including the combination and one or more other natural or modern medicines and at least one set including a sub-combination of the combination; analyzing, the determined sets of medicines from the corpus to identify sets of medicines having side effects corresponding to the combination and to determine sets of medicines without side effects; creating a mapping of the natural medicines to the modern medicines for treating the medical condition based on the combination and the identified sets of medicines; creating online clinical trial study groups of participants for a clinical trial wherein participation in an online clinical trial study group is allowed for a selected set of participants having attributes of users of one of the combination and an identified set of medicines; validating the side effects of the combination and the identified sets of medicines by conducting the clinical trial online and collecting information from participants in each online clinical trial study group and reporting results of the collected information. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “processor”, “corpus”, “computer system”, “one or more computer processors”, “natural language processing”, “one or more computer readable storage media”, computer program product”, and “computer”, are recited at a high level of generality (e.g., that the analyzing and reporting is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 2 and 
Paragraph 23, where “Client systems 20 enable users to interact with vanous environments, performing activities which may generate queries that are provided to server systems 10. The server systems 10 include medicinal interaction analysis system 15, comprising a search engine 105, a natural language processing (NLP) engine 110, a mapping engine 115, a group generation engine 120 for generating online clinical trial groups, an effects engine 125, and an aggregator engine 130, as described herein.” (the engines are used on a generic computer as shown in Figure 1)
Paragraph 24, where “The information corpus 31 may include any suitable information in a structured, semi-structured, or unstructured format, including but not limited to an online forum, a social media forum, a public database, a private database, literature references, or any other suitable repository.”
Paragraph 27, where “Server systems 10 and client systems 20 may be implemented by any conventional or other computer systems preferably equipped with a display or monitor, a base (including at least one hardware processor (e.g., microprocessor, controller, central processing unit (CPU), etc.), one or more memories and/or internal or external network interfaces or communications devices (e.g., modem, network cards, etc.), optional input devices (e.g., a keyboard, mouse or other input device), and any commercially available and custom software (e.g., server/communications software, medicinal interaction analysis system software, browser/interface software, etc.).”
Paragraph 42, where “Computer system 212 is shown in the form of a general-purpose computing device. The components of computer system 212 may include, but are not limited to, one or more processors or processing units 155, a system memory 136, and a bus 218 that couples various system components including system memory 136 to processor 155.” 
Paragraph 45, where “System memory 136 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 230 and/or cache memory 232. Computer system 212 may further include other removable/non-removable, volatile/non­volatile computer system storage media. By way of example only, storage system 234 can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk 
Paragraph 68, where “Further, any references herein of software performing various functions generally refer to computer systems or processors performing those functions under software control. The computer systems of the present invention embodiments may alternatively be implemented by any type of hardware and/ or other processing circuitry.”
Paragraph 79, where “The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”

Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-5, 7-9, 11-15 and 17-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. Claim 4 recites that the corpus may include a private database or a public database, however these are recited generically in the specification under corpus as recited in paragraph 24. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
The arguments filed 12 January 2022 have been fully considered. 
The arguments pertaining to the 103 rejection are persuasive. The newly amended claims are not taught by the prior art references of Glauser, Klein nor Maitra. Specifically, the claim limitations of “determining that least one of the natural medicines has an unknown ingredient; determining a plant from which the at least one natural medicine having the unknown ingredient is derived; and identifying the combination based on the side effects of the determined plant” were not found in a new prior art search. The 103 rejection has been withdrawn. 
The arguments pertaining to the 101 rejection are not persuasive. Applicant argues that analyzing a corpus using natural language processing to identify a combination of (three or more) natural and modern medicines with side effects, identifying sets of medicines derived from the combination having side effects corresponding to those of the combination, forming clinical trial study groups based on the natural language processing, and validating the side effects of the combination ahnd the identified sets of medicines by conducting an online clinical trial with those groups clearly do not fall into any of the subject matter groupings. Examiner respectfully disagrees. Grouping patients for an online clinical study and allowing participation from the users of the group to collect information (para [0004] of specification) falls under the grouping of organizing human activity. 
Applicant further argues that an additional element that is well-understood, routine and conventional does not have bearing on the claims’ eligibility requirement. Examiner respectfully disagrees, as showing that a generic computer falls under showing that the invention lacks additional elements to improvements on the functioning of the computer. No improvement in the technology has been shown to the Examiner and Examiner has concluded that the generic computer functions are well-understood, routine and conventional therefore lending to the lack 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.S./            Examiner, Art Unit 3626                   
/ROBERT A SOREY/            Primary Examiner, Art Unit 3626